NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      KORY KING FRANCE, Petitioner.

                         No. 1 CA-CR 18-0902 PRPC
                              FILED 5-14-2019


     Petition for Review from the Superior Court in Yavapai County
                         No. V1300CR820090099
        The Honorable Christopher L. Kottke, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney's Office, Camp Verde
By Henry E. Whitmer
Counsel for Respondent

Kory King France, Eloy
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Michael J. Brown and Judge
Jennifer M. Perkins delivered the decision of the Court.
                              STATE v. FRANCE
                             Decision of the Court


PER CURIAM:

¶1            Petitioner Kory King France seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's third
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2